
	
		IV
		112th CONGRESS
		1st Session
		H. RES. 436
		IN THE HOUSE OF REPRESENTATIVES
		
			October 13, 2011
			Mr. Murphy of
			 Connecticut submitted the following resolution; which was referred to
			 the Committee on Oversight and Government
			 Reform
		
		RESOLUTION
		Supporting the goals and ideals of October,
		  2011, as National Youth Justice Awareness Month.
	
	
		Whereas youths commit only a small portion of the Nation’s
			 crimes and the number of juvenile offenders has steadily declined since
			 2000;
		Whereas approximately 2 million youths come in contact
			 with the juvenile justice system every year;
		Whereas close to 87,000 juvenile offenders are held in
			 residential placement facilities every day;
		Whereas approximately 250,000 youths are tried, sentenced,
			 or incarcerated as adults every year;
		Whereas 10,000 youths are held in adult jails and prisons
			 each night;
		Whereas youths who have been charged with non-violent
			 offenses make up 2/3 of the youths held in detention
			 facilities;
		Whereas most of the youths prosecuted in adult court are
			 charged with non-violent offenses;
		Whereas holding a youth at an adult detention facility
			 increases the risk that the youth will be abused while detained;
		Whereas youths who are kept in the juvenile justice system
			 are less likely to re-offend than youths who are transferred into the adult
			 system;
		Whereas youths of color are over-represented at all stages
			 in the juvenile justice system;
		Whereas community-based programs, including diversion
			 programs, drug treatment programs, evening reporting centers, treatment
			 clinics, and family programs, cost less and help youths stay out of trouble and
			 not re-offend more than detention or incarceration; and
		Whereas investment in early and appropriate interventions
			 can reduce juvenile recidivism, save money, and increase public safety. Now,
			 therefore, be it
		
	
		That the House of Representatives
			(1)supports the goals
			 and ideals of National Youth Justice Awareness Month; and
			(2)encourages the
			 people of the United States to join with the 30 States and national
			 organizations that will take part in National Youth Justice Awareness Month
			 activities.
			
